Citation Nr: 0923117	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  94-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension, to include as secondary to service-
connected psychiatric disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The veteran's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The Veteran served on active duty from January to July 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in which the RO denied service 
connection for cardiovascular disease, including 
hypertension.  The Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
1993, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 
1994.  

In July 1993, the Veteran testified during a hearing before a 
hearing officer at the RO; a transcript of that hearing is of 
record.  

In August 1996, the Vice-Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. 
§ 20.900(c).

In December 1998, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record.  

In June 1999, the Board remanded the issue of service 
connection for cardiovascular disease, including 
hypertension, to the RO for further development of the 
evidence and for due process development.  After completing 
further development, the RO continued the denial of the claim 
(as reflected in a February 2003 supplemental SOC (SSOC)), 
and returned this matter to the Board for further appellate 
consideration.  

In June 2003, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  In November 2003, the Veteran testified during 
a videoconference hearing before RO personnel; a transcript 
of that hearing is also of record.  Thereafter, the RO 
continued the denial of the claim (as reflected in a July 
2004 SSOC), and returned this matter to the Board for further 
appellate consideration.  
 
In a September 2004 decision, the Board denied service 
connection for cardiovascular disease, including 
hypertension.  In September 2005, the appellant and the VA 
Secretary filed a Joint Motion with the United States Court 
of Appeals for Veterans Claims (Court) to vacate and remand 
the September 2004 Board decision.  By Order dated later in 
September 2005, the Court granted the Joint Motion, vacating 
the September 2004 Board decision, and remanding this case to 
the Board for further proceedings consistent with the Joint 
Motion.

In December 2005, the Board remanded the claim for service 
connection for cardiovascular disease, including 
hypertension, to include as secondary to service-connected 
psychiatric disability, to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  
After completing additional development, the RO continued the 
denial of the claim (as reflected in a March 2009 SSOC), and 
returned this matter to the Board for further appellate 
consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
December 2005 remand were not followed; hence, further remand 
of this matter is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim.  

As noted above, the Veteran's original VA claims file has 
been lost, and the current file is a rebuilt one.  The 
current file reflects that, in April 1995, the Veteran's file 
was transferred to the US Attorney for the Northern District 
of New York.  In a July 1995 letter, a US Attorney for the 
Northern District of New York stated that the US Attorney's 
Office did not have the Veteran's claims file, and had no 
record of receiving it.  In August 1996, the VA Records 
Processing Center notified the RO that a general 
circularization to find the Veteran's file had been made, but 
the claims file had not been found.  A rebuilt file was 
enclosed.  

An August 1997 Field Examination Report reflects that the 
field examiner went to the US Court in Albany, New York and 
spoke with the clerk, who informed him that the Veteran's 
case had been sent to the US Court in Binghamton, New York.  
She added that no physical records or evidence were at the 
Court in Albany any longer.  The field examiner contacted the 
Court in Binghamton New York, and was informed that the 
Veteran had appealed his case, and the case had been sent to 
the US Second Circuit Court of Appeals in New York, New York.  
The field examiner contacted the US Second Circuit Court of 
Appeals, and was informed that the Veteran's appeal was still 
pending, and that all records and evidence pertaining to the 
case were located there.  The field examiner called the 
records room, and was informed that someone from the RO could 
call at any time to arrange for an appointment to review the 
records to see if the VA claims file was located with the 
case, but that the staff could not check based on a phone 
call, as they would not be able to recognize a VA claims 
file.  

In the Joint Motion, the parties pointed out that, despite 
the fact that the RO was given authorization to review the 
records at the Second Circuit to determine whether the claims 
file was there, VA failed to review those records, and failed 
to notify the Veteran of the failure to review such records.  
See Joint Motion, at 2.  The parties agreed that remand was 
required so that VA could more fully attempt to locate 
additional service treatment records and private medical 
records, adding that such efforts should include ascertaining 
whether the Veteran's claims file was still in the possession 
of the Second Circuit.  If such attempts revealed that the 
claims file was not in the possession of the Second Circuit, 
the VA was to attempt to ascertain whether the Second Circuit 
had sent the claims file to another location. See Joint 
Motion, at 3.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997)  (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

Accordingly, in the December 2005 remand, the Board directed 
the RO to conduct a thorough search for the Veteran's lost 
original claims file among his records being held by the 
Second Circuit.  The results of the search were to be 
documented, and any records obtained were to be associated 
with the claims file.  

In March 2006, the New York RO was instructed to conduct a 
search of its file banks or any other appropriate area for 
the Veteran's original missing claims file.  In April 2008, 
the New York RO requested that the Newark and Buffalo ROs and 
the Records Management Center check their file banks for the 
Veteran's claims file; however, it was not located at any of 
these locations.  In a May 2008 memorandum, the New York RO 
stated that all development had been completed, including an 
additional search for the Veteran's original claims file. 

Despite the foregoing development, there is simply no 
indication that the RO contacted the Second Circuit court to 
ascertain whether the Veteran's claims file was in its 
possession, and, if not, whether it had been transferred to 
another location.    

Accordingly, the record reflects that remand is required to 
attempt to obtain the Veteran's original claims file from the 
Second Circuit court, as requested in the December 2005 
remand.  If VA is unable to obtain the original claims file, 
the Veteran should be notified of such.  This notice must 
identify the records that VA was unable to obtain, the 
efforts that VA made in attempting to obtain the records, and 
any further action VA will take with respect to the claim. 38 
U.S.C.A. § 5103A(b)(2) (West 2002).

In addition, in the Joint Motion, the parties pointed out 
that physicians had opined that hypertension and heart 
symptoms the Veteran experienced in service were, in reality, 
manifestations of his psychiatric disorders.  The parties 
added that, the physician who conducted an April 2000 VA 
examination diagnosed hypertension.  Accordingly, the parties 
concluded that the medical records raise the possibility that 
the Veteran's currently diagnosed hypertension may be 
causally related to his service-connected PTSD, panic 
disorder, and dysthymia.  See Joint Motion, at 4.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As noted in the Joint Motion, the Veteran was afforded a VA 
examination in April 2000, which included a diagnosis of 
hypertension.  Although  the examiner did not provide an 
opinion regarding whether the Veteran's currently diagnosed 
hypertension is related to his service-connected psychiatric 
disabilities, the parties nonetheless found that the medical 
records raise the possibility of such a causal relationship.  
As noted above, the Board is bound by the findings contained 
in the Joint Motion.  See Chisem, 10 Vet. App. at 527-28.  

In light of the foregoing, the Board finds that further 
examination of the Veteran, to obtain a medical opinion to 
resolve the medical relationship, if any, between current 
hypertension and the Veteran's service-connected psychiatric 
disabilities, is warranted.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008). 

Hence, the RO should arrange for the Veteran to undergo VA 
cardiovascular examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claim (as adjudication 
will be based on the evidence of record).  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to obtaining further medical opinion, the RO should 
obtain all outstanding pertinent VA treatment records.  In 
this regard, in April 2008, the Veteran submitted a VA Form 
21-4138, Statement in Support of Claim, in which he wrote 
"hypertension, 1994 to present" and gave the name and 
address of the Albany VA Medical Center (VAMC).  While 
records of treatment from the Albany VAMC (dated from October 
1992 to March 2007), have been associated with the claims 
file, the April 2008 statement from the Veteran indicates 
that additional records of pertinent VA treatment are 
available.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent VA treatment, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The record also reflects that pertinent, identified private 
medical records have not been obtained.  In this regard, in 
April 2008, the Veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information the 
Department of Veterans Affairs (VA)) in which he indicated 
that he received treatment from Dr. Kayayan for hypertension.  
While records of treatment from Dr. Kayayan, dated from 
February 2006 to May 2007, have been associated with the 
claims file, the Veteran's submission of a VA Form 21-4142 in 
April 2008 suggests that more recent records of treatment are 
available.  However, more recent records of treatment have 
not been requested or associated with the claims file.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment pertinent to the claim on appeal, from Dr. 
Kayayan, since May 2007.  If more current authorization to 
obtain these records is required, the RO should request that 
the Veteran sign and furnish such appropriate authorization 
for the release to VA of all such private medical records, 
and any such authorization should be associated with the 
claims file.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of the current version of 38 C.F.R. § 3.310(a) (revised in 
October 2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should conduct a thorough 
search for the Veteran's lost original VA 
claims file among his records, if any, 
being held by the Second Circuit court.  
If the original claims file is not in the 
possession of the Second Circuit court, 
the RO should attempt to ascertain 
whether the Second Circuit court 
transferred the claims file to another 
location.  The results of the search 
should be documented, and any records 
obtained should be associated with the 
claims file. 

2.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's claimed cardiovascular disease, 
including hypertension, from the Albany 
VAMC (since March 2007).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  If more current 
authorization is required to obtain 
outstanding treatment records from Dr. 
Kayayan (identified above) since May 
2007, the RO should specifically request 
that the Veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from this provider, 
and a copy of such authorization should 
be associated with the claims file.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records from Dr. Kayayan (as 
noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran has 
current cardiovascular disease, including 
hypertension, which (a) was caused, or 
(b) was aggravated the Veteran's service-
connected psychiatric disabilities.  If 
aggravation of the nonservice-connected 
disability by service-connected 
disability is found, the physician should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

The physician should set forth all 
examination findings, along with complete 
rationale the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include consideration 
of the current version of 38 C.F.R. 
§ 3.310(a) (revised in October 2006).

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is, again, 
reminded that this appeal has been advanced on the Board' 
docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

